                Case 4:18-cv-01044-HSG Document 197 Filed 06/03/19 Page 1 of 1
                                  UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA


                                  JURY TRIAL CIVIL MINUTE ORDER

Case No. 18-cv-01044-HSG                     Case Name: TechShop, Inc. v. Rasure, et al.

Date: June 3, 2019                   Time: 8:05 a.m.- 1:28 p.m. (Time: 4 hours and 36 minutes)

The Honorable Haywood S. Gilliam, Jr.

Clerk: Nikki D. Riley                        Court Reporter: Diane Skillman

COUNSEL FOR PLTF:                            COUNSEL FOR DEFT:
James Charles Pistorino                      Andrea Pallios Roberts; John E. Nathan and Olga Slobodyanyuk


Trial Began: June 3, 2019                    Further Trial: June 4, 2019

Trial Motions Heard:                                        Disposition

1.

2.

3.

Other:
Voir dire begun and completed; jury is selected and sworn; jury is instructed by the Court; opening by plaintiff
and opening by defendant. The following witness is called by Plaintiff: James Newton. Matter is continued to
June 4, 2019 at 8:30 a.m. for further jury trial.
